DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/2019 is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Claim 4 recites “the single directional encoding gradient” being in the reunion sampling module, while Claim 2 recites the “single directional encoding gradient” being in the selective excitation module. It is unclear how the single directional encoding gradient can be in both the reunion sampling module and the selective excitation module. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 106093099 A, Pub. Date November 9, 2016, herein Huang) in view of Yanqin et al. (CN 104237820 A, Pub. Date December 24, 2014, herein Yanqin).
Huang teaches:
A method for obtaining a two-dimensional J-resolved Nuclear Magnetic Resonance (NMR) spectrum against an inhomogeneous magnetic field applied along a single direction (par [0002] The invention relates to a nuclear magnetic resonance (NMR, Nuclear Magnetic Resonance) spectroscopy detection method, in particular to a method for obtaining a high-resolution nuclear magnetic resonance two dimensional J decomposition spectrum based on heteronuclear intermolecular multi-quantum coherence in an arbitrary non-uniform magnetic field environment.), wherein the method comprises the following steps: 
1) sending a sample tube containing a test sample into a testing cavity of a NMR spectrometer (par [0034] Put the sample to be tested into a standard nuclear magnetic test tube and send it into the detection cavity of the nuclear magnetic resonance spectrometer), and 
applying a sequence of regular one-dimensional hydrogen spectrum to collect a one-dimensional hydrogen spectrum of the test sample ([0035] Sampling of the conventional one-dimensional spectrum; par [0036] Call the conventional one-dimensional proton spectrum sequence to sample the one-dimensional proton spectrum of the sample to be tested to obtain the signal peak distribution area and the line width of the spectral line, which provides a reference for the setting of the spectral width parameter, and the line width value reflects the uniformity of the magnetic field.), wherein 
the sequence of the regular one-dimensional hydrogen spectrum is a single-pulse sequence integrated in the NMR spectrometer and comprises a non-selective radio frequency pulse and a signal sampling period (par [0015] the conventional one-dimensional proton spectrum sequence is a single pulse sequence that comes with the nuclear magnetic resonance spectrometer, which is composed of a non-selective radio frequency pulse and a signal sampling period.); 
2) using the single-pulse sequence, measuring a duration of a π/2 non-selective radio frequency pulse required for exciting the test sample (par [0038] Measure the pulse width of the radio frequency pulse required to excite the sample to be tested (ie the pulse action time), including the pulse width of the non-selective π/2 radio frequency pulse of the hydrogen nucleus channel and the non-selective π/2 radio frequency pulse of the deuteron channel Pulse width.); 
3) introducing a designed NMR pulse sequence into the NMR spectrometer (par [0040] On the operating table of the NMR spectrometer, open the corresponding operating software, import the pulse sequence of this method (as shown in Figure 1), select a specific experimental area, and then call this pulse sequence.), wherein 
the designed NMR pulse sequence comprises a selective excitation module (par [0042] signal excitation module; par [0017] signal excitation module of the pulse sequence is composed of a non-selective π/2 radio frequency pulse applied to the hydrogen nucleus channel) and a reunion sampling module (par [0042] J modulation fast sampling module; pulses t2 and π within brackets that are repeated N times on the 1H channel, Fig 1, par [0020] the J-modulated fast sampling module of the pulse sequence is characterized by a set of directdimensional sampling period t2 and non-selective π pulses; this module includes signal sampling and is repeated N times), 
setting experimental parameters (par [0042] Set the corresponding experimental parameters according to the actual situation of the sample) of the selective excitation module (see previous claim clause) and the reunion sampling module (see previous claim clause), and 
sampling data (par [0043] data sampling) associated with the test sample based on a single-band sampling (There is no teaching or suggestion of multi-frequency or polychromatic sampling in Huang, and therefore this teaches or suggests single-band sampling); and 
4) after sampling the data, using data post-processing codes, and carrying out data processing to obtain the two-dimensional J-resolved NMR spectrum against the inhomogeneous magnetic field applied along the single direction (par [0046] After the data sampling is completed, the data post-processing code is called to perform the corresponding data post-processing to obtain a high-resolution two-dimensional J-decomposition spectrum free from the influence of the uneven magnetic field), 
Huang does not teach:
the steps of the data processing are as follows: 
(a) collecting odd-numbered data of the data by an odd-numbered sampling module and even-numbered data of the data by an even-numbered sampling module of different quantum levels, separating the odd-numbered data and the even-numbered data in data processing, and separately extracting the odd-numbered data or the even-numbered data for post-processing; and 
(b) carrying out a two-dimensional Fourier transform on the odd-numbered data to obtain a piece of the two-dimensional J-resolved NMR spectrum against the inhomogeneous magnetic field applied along the single direction.
However, Yanqin teaches:
the steps of the data processing are as follows:
(a) collecting odd-numbered data of the data by an odd-numbered sampling module and even-numbered data of the data by an even-numbered sampling module of different quantum levels, separating the odd-numbered data and the even-numbered data in data processing, and separately extracting the odd-numbered data or the even-numbered data for post-processing (par [0010] Rearranging the data obtained by sampling the sampling module odd or even times into a N*N2 twodimensional data matrix; where N2 is the number of points sampled in the single sampling module); and 
(b) carrying out a two-dimensional Fourier transform on the odd-numbered data to obtain a piece of the two-dimensional J-resolved NMR spectrum against the inhomogeneous magnetic field applied along the single direction (par [0011] Performing a two-dimensional discrete Fourier transform on the two-dimensional data matrix to obtain a two-dimensional J-decomposition spectrum;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang in view of Yanqin by having the steps of the data processing are as follows: (a) collecting odd-numbered data of the data by an odd-numbered sampling module and even-numbered data of the data by an even-numbered sampling module of different quantum levels, separating the odd-numbered data and the even-numbered data in data processing, and separately extracting the odd-numbered data or the even-numbered data for post-processing; and (b) carrying out a two-dimensional Fourier transform on the odd-numbered data to obtain a piece of the two-dimensional J-resolved NMR spectrum against the inhomogeneous magnetic field applied along the single direction because it shortens the sampling time of the two-dimensional J-decomposition spectrum to less than one second while improving the signal-to-noise ratio as taught by Yanqin (par [0006]).

Claims 2, 3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Yanqin and further in view of Ye et al. ("Accelerating two-dimensional nuclear magnetic resonance correlation spectroscopy via selective coherence transfer"; Pub. Date January 4, 2017; The Journal of Chemical Physics; Vol 146, 014202; pp 1-10; herein Ye).
Regarding Claims 2 and 3, Huang and Yanqin do not teach the limitations.
However, Ye teaches:
[Claim 2] in step 3), the selective excitation module (p [2] ZS module to encode chemical shifts (termed as encoding period)), comprises 
a π/2 selective Gaussian pulse (first π/2 pulse in Figure 1a which is not a rectangular pulse), 
a single directional encoding gradient (+GE, Fig 1a) simultaneously applied with the π/2 selective Gaussian pulse (first π/2 pulse in Figure 1a which is not a rectangular pulse), and 
two compensation gradients (GP1, GP2, Fig 1a, p [2] GP2 the compensating gradient to shift echoes for optimal detections; p [3] gradient GP1 follows to compensate this dephasing).

[Claim 3] a direction applied by the single directional encoding gradient (+GE, Fig 1b) and the two compensation gradients (GP1, GP2, Fig 1b) is the same as an inhomogeneous direction of the inhomogeneous magnetic field in an actual test (p [4] Under this condition, the linear field inhomogeneity is combined with GE to yield an effective encoding gradient. It is straightforward to adjust GE to accommodate this intensity change induced by the linear inhomogeneity.; GE, GP1 and GP2 are all applied in the same direction according to Figure 1a and combines with the linear field inhomogeneity), and 
the selective excitation module is configured to selectively invert a longitudinal magnetization vector of the test sample into a transverse x-y plane (p [5] The monochromatic excitation pulse in the ZS module in the previous experiments was replaced by polychromatic pulses in this part to explore the effectiveness of multiband encoding (double-band as an example) in improving the sensitivity.; Fig 1b), and to 
associate a procession frequency of a selected atomic nucleus with a spatial position of the selected atomic nucleus (p [2-3] The encoding gradient (GE) adds position-dependent frequency shifts to a same resonance in different layers across the effective sample length, and the selective π/2 pulse with a fixed excitation bandwidth will thus radiate different resonances in different layers.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang and Yanqin in view of Ye by having in step 3), the selective excitation module comprises a π/2 selective Gaussian pulse, a single directional encoding gradient simultaneously applied with the π/2 selective Gaussian pulse, and two compensation gradients and a direction applied by the single directional encoding gradient and the two compensation gradients is the same as an inhomogeneous direction of the inhomogeneous magnetic field in an actual test, and the selective excitation module is configured to selectively invert a longitudinal magnetization vector of the test sample into a transverse x-y plane, and to associate a procession frequency of a selected atomic nucleus with a spatial position of the selected atomic nucleus because this kind of pulse sequence contains short-term repeatability under inhomogeneous fields with high sensitivity with respect to the investigation of various chemical systems and provides quantitative and qualitative benefits as taught by Ye (p [10]).

Regarding Claim 6, Huang teaches:
A method for obtaining a two-dimensional J-resolved Nuclear Magnetic Resonance (NMR) spectrum against an inhomogeneous magnetic field applied along a single direction (par [0002] The invention relates to a nuclear magnetic resonance (NMR, Nuclear Magnetic Resonance) spectroscopy detection method, in particular to a method for obtaining a high-resolution nuclear magnetic resonance two dimensional J decomposition spectrum based on heteronuclear intermolecular multi-quantum coherence in an arbitrary non-uniform magnetic field environment.), wherein the method comprises the following steps: 
1) sending a sample tube containing a test sample into a testing cavity of a NMR spectrometer (par [0034] Put the sample to be tested into a standard nuclear magnetic test tube and send it into the detection cavity of the nuclear magnetic resonance spectrometer), and 
applying a sequence of regular one-dimensional hydrogen spectrum to collect a one-dimensional hydrogen spectrum of the test sample ([0035] Sampling of the conventional one-dimensional spectrum; par [0036] Call the conventional one-dimensional proton spectrum sequence to sample the one-dimensional proton spectrum of the sample to be tested to obtain the signal peak distribution area and the line width of the spectral line, which provides a reference for the setting of the spectral width parameter, and the line width value reflects the uniformity of the magnetic field.), wherein 
the sequence of the regular one-dimensional hydrogen spectrum is a single-pulse sequence integrated in the NMR spectrometer and comprises a non-selective radio frequency pulse and a signal sampling period (par [0015] the conventional one-dimensional proton spectrum sequence is a single pulse sequence that comes with the nuclear magnetic resonance spectrometer, which is composed of a non-selective radio frequency pulse and a signal sampling period.); 
2) using the single-pulse sequence, measuring a duration of a π/2 non-selective radio frequency pulse required for exciting the test sample (par [0038] Measure the pulse width of the radio frequency pulse required to excite the sample to be tested (ie the pulse action time), including the pulse width of the non-selective π/2 radio frequency pulse of the hydrogen nucleus channel and the non-selective π/2 radio frequency pulse of the deuteron channel Pulse width.); 
3) introducing a designed NMR pulse sequence into the NMR spectrometer (par [0040] On the operating table of the NMR spectrometer, open the corresponding operating software, import the pulse sequence of this method (as shown in Figure 1), select a specific experimental area, and then call this pulse sequence.), wherein 
the designed NMR pulse sequence comprises a selective excitation module (par [0042] signal excitation module; par [0017] signal excitation module of the pulse sequence is composed of a non-selective π/2 radio frequency pulse applied to the hydrogen nucleus channel) and a reunion sampling module (par [0042] J modulation fast sampling module; pulses t2 and π within brackets that are repeated N times on the 1H channel, Fig 1, par [0020] the J-modulated fast sampling module of the pulse sequence is characterized by a set of directdimensional sampling period t2 and non-selective π pulses; this module includes signal sampling and is repeated N times), 
setting experimental parameters (par [0042] Set the corresponding experimental parameters according to the actual situation of the sample) of the selective excitation module (see previous claim clause) and the reunion sampling module (see previous claim clause), and 
4) after sampling the data, using data post-processing codes, and carrying out data processing to obtain the two-dimensional J-resolved NMR spectrum against the inhomogeneous magnetic field applied along the single direction (par [0046] After the data sampling is completed, the data post-processing code is called to perform the corresponding data post-processing to obtain a high-resolution two-dimensional J-decomposition spectrum free from the influence of the uneven magnetic field), 
Huang does not teach:
the steps of the data processing are as follows: (a) collecting odd-numbered data of the data by an odd-numbered sampling module and even-numbered data of the data by an even-numbered sampling module of different quantum levels, separating the odd-numbered data and the even-numbered data in data processing, and separately extracting the odd-numbered data or the even-numbered data for post-processing
(b) carrying out a two-dimensional Fourier transform on the odd-numbered data to obtain a piece of the two-dimensional J-resolved NMR spectrum against the inhomogeneous magnetic field applied along the single direction
However, Yanqin teaches:
the steps of the data processing are as follows: (a) collecting odd-numbered data of the data by an odd-numbered sampling module and even-numbered data of the data by an even-numbered sampling module of different quantum levels, separating the odd-numbered data and the even-numbered data in data processing, and separately extracting the odd-numbered data or the even-numbered data for post-processing (par [0010] Rearranging the data obtained by sampling the sampling module odd or even times into a N*N2 twodimensional data matrix; where N2 is the number of points sampled in the single sampling module); and 
(b) carrying out a two-dimensional Fourier transform on the odd-numbered data to obtain a piece of the two-dimensional J-resolved NMR spectrum against the inhomogeneous magnetic field applied along the single direction (par [0011] Performing a two-dimensional discrete Fourier transform on the two-dimensional data matrix to obtain a two-dimensional J-decomposition spectrum;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang in view of Yanqin by having the steps of the data processing are as follows: (a) collecting odd-numbered data of the data by an odd-numbered sampling module and even-numbered data of the data by an even-numbered sampling module of different quantum levels, separating the odd-numbered data and the even-numbered data in data processing, and separately extracting the odd-numbered data or the even-numbered data for post-processing; and (b) carrying out a two-dimensional Fourier transform on the odd-numbered data to obtain a piece of the two-dimensional J-resolved NMR spectrum against the inhomogeneous magnetic field applied along the single direction because it shortens the sampling time of the two-dimensional J-decomposition spectrum to less than one second while improving the signal-to-noise ratio as taught by Yanqin (par [0006]).

Huang and Yanqin do not teach:
generating a polychromatic pulse by a Fourier encoding technique, and 
generating a pulse duration and a radio frequency power of the polychromatic pulse according to an experimental requirement to obtain multi-band signals; 
sampling data associated with the test sample by a multi-band sampling based on a polychromatic pulse excitation; 
However, Ye teaches:
generating a polychromatic pulse by a Fourier encoding technique (p [5] In order to discriminate different bands, pulses to irradiate different bands are Fourier encoded to further construct polychromatic pulses.), and 
generating a pulse duration and a radio frequency power (p [7] Therefore, Fourier encoding is performed in designingthe polychromatic pulses.; the design of a pulse requires setting a pulse duration and RF power of the pulse)  of the polychromatic pulse according to an experimental requirement to obtain multi-band signals (p [5] Its sensitivity performance can be improved by introducing the multiband ZS encoding strategy, which is typically implemented by simultaneously exciting several consecutive bands with encoded polychromatic pulses.); 
sampling data associated with the test sample by a multi-band sampling based on a polychromatic pulse excitation (p [7] Therefore, Fourier encoding is performed in designing the polychromatic pulses. After performing the Fourier transformation, signals from two bands are isolated from each other (FCH1 and FCH2 in Figs. 5(e) and 5(f), respectively).); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang and Yanqin in view of Ye by having generating a polychromatic pulse by a Fourier encoding technique, and generating a pulse duration and a radio frequency power of the polychromatic pulse according to an experimental requirement to obtain multi-band signals; sampling data associated with the test sample by a multi-band sampling based on a polychromatic pulse excitation because multiband encoding improves the sensitivity as several consecutive bands are encoded simultaneously and can be discriminated as taught by Ye (p [5]).

Regarding Claims 7 and 8, Huang and Yanqin do not teach the limitations.
However, Ye teaches:
[Claim 7] the selective excitation module comprises the polychromatic pulse (p [5] The monochromatic excitation pulse in the ZS module in the previous experiments was replaced by polychromatic pulses in this part to explore the effectiveness of multiband encoding (double-band as an example) in improving the sensitivity.; p [2], Fig 1 (a) and (b) are signal-band and multi-band versions of SECOT-COSY.), a single directional encoding gradient (+GE, Fig 1b, p [2] GE denotes the encoding gradient) simultaneously applied with the polychromatic pulse (p [5] see explanation above), and two compensation gradients (GP1, GP2, Fig 1b, p [2] GP2 the compensating gradient to shift echoes for optimal detections; p [3] gradient GP1 follows to compensate this dephasing), 
a direction applied by the single directional encoding gradient (+GE, Fig 1b) and the two compensation gradients (GP1, GP2, Fig 1b) is the same as an inhomogeneous direction of the inhomogeneous magnetic field in an actual test (p [4] Under this condition, the linear field inhomogeneity is combined with GE to yield an effective encoding gradient. It is straightforward to adjust GE to accommodate this intensity change induced by the linear inhomogeneity.; GE, GP1 and GP2 are all applied in the same direction according to Figure 1a and combines with the linear field inhomogeneity), and 
the selective excitation module is configured to selectively invert a longitudinal magnetization vector of the test sample into a transverse x-y plane (p [5] The monochromatic excitation pulse in the ZS module in the previous experiments was replaced by polychromatic pulses in this part to explore the effectiveness of multiband encoding (double-band as an example) in improving the sensitivity.; Fig 1b), and to 
associate a procession frequency of a selected atomic nucleus with a spatial position of the selected atomic nucleus (p [2-3] The encoding gradient (GE) adds position-dependent frequency shifts to a same resonance in different layers across the effective sample length, and the selective π/2 pulse with a fixed excitation bandwidth will thus radiate different resonances in different layers.).

[Claim 8] in step 4): after sampling the data, decoding the multi-band signals by the Fourier encoding technique in step 2) to obtain decoded signals (p [9] Fig 5. Pilot process of multi-band SECOT-COSY. CH1 and CH2 stand for channel 1 and channel 2, respectively. (a) shows the procedure of processing data from multiband SECOT experiments; (b) and (c) are encoded spectra of CH1 and CH2 with decoded counterparts (typically by implementing the Fourier transformation) of (e) and (f), respectively; (d) presents the combination of decodedspectra from CH1 and CH2) before using the data post-processing codes and carrying out the data processing (Fig 5), and 
after carrying out the data processing, calibrating and superimposing the decoded signals (p [9] Fig 5. (d) presents the combination of decoded spectra from CH1 and CH2.) to obtain the two-dimensional J-resolved NMR spectrum (Fig 5d) against the inhomogeneous magnetic field applied along the single direction (p [4] Under this condition, the linear field inhomogeneity is combined with GE to yield an effective encoding gradient. It is straightforward to adjust GE to accommodate this intensity change induced by the linear inhomogeneity.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang and Yanqin in view of Ye by having generating a polychromatic pulse by a Fourier encoding technique, and generating a pulse duration and a radio frequency power of the polychromatic pulse according to an experimental requirement to obtain multi-band signals; sampling data associated with the test sample by a multi-band sampling based on a polychromatic pulse excitation because multiband encoding improves the sensitivity as several consecutive bands are encoded simultaneously and can be discriminated as taught by Ye (p [5]).

Regarding Claim 9, Huang teaches:
the sample tube is a 5 mm outside diameter sample tube (par [0048] 5mm probe).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Yanqin and further in view of Ye and further in view of Bodenhausen et al. (US Pre-Grant Pub 2012/0098537 A1, Pub. Date April 26, 2012, herein Bodenhausen).
Regarding Claim 4, Huang, Yanqin and Ye do not teach the limitations.
However, Bodenhausen teaches:
the reunion sampling module (everything within the bracket that has nD in subscript, Fig 1A-C, 1E) comprises a sampling module repeated 2N times (par [0037] Rows taken parallel to the horizontal .omega..sub.2 domain, showing a multiplet due to scalar couplings with a full width at half height of 3.5 Hz, for n.sub.D=64 (t.sub.2.sup.max=337 ms).), 
each time of the 2N times comprises a sampling time (TD, Fig 1A-C, 1E), which effect simultaneously with the single directional encoding gradient (GD, par [0040] decoding gradient G.sub.D), and a non-selective radio frequency pulse with an angle of 180° (open rectangle within brackets with subscript TD, Fig 1, par [0026] In FIG. 1, filled and open vertical rectangles represent .pi./2 and .pi. pulses), and 
the reunion sampling module is configured to decode spectrum information encoded in the selective excitation module, so as to read out a piece of the two-dimensional J-resolved NMR spectrum (par [0026] The signals during even (or odd) decoding gradients are arranged in sequential order, to give a two-dimensional array.) against the inhomogeneous magnetic field applied along the single direction (par [0032] The decoding gradient should have an amplitude that is (2n.sub.E+1) times as large as the encoding gradient, i.e., G.sub.D=(2n.sub.E+1)G.sub.E, in order to cancel the effects of the inhomogeneities .delta..omega.(r). The sequence of FIG. 1C is less sensitive to translational diffusion than the experiment of FIG. 1B (25).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang, Yanqin and Ye in view of Bodenhausen by having the reunion sampling module comprises a sampling module repeated 2N times, each time of the 2N times comprises a sampling time, which effect simultaneously with the single directional encoding gradient, and a non-selective radio frequency pulse with an angle of 180°, and the reunion sampling module is configured to decode spectrum information encoded in the selective excitation module, so as to read out a piece of the two-dimensional J-resolved NMR spectrum against the inhomogeneous magnetic field applied along the single direction because the decoding gradient cancels the effects of the inhomogeneities and repetitions of the decoding block extends schemes from one to two dimensions as taught by Bodenhausen (par [0032], [0034]).

Regarding Claim 5, Huang and Yanqin do not teach the limitations.
Huang teaches:
the experimental parameters comprise a duration of the π/2 non-selective radio frequency pulse (par [0015] the conventional one-dimensional proton spectrum sequence is a single pulse sequence that comes with the nuclear magnetic resonance spectrometer, which is composed of a non-selective radio frequency pulse and a signal sampling period. After the hard pulse is excited, the signal is sampled for the purpose of The uniformity of the magnetic field when testing the sample, and at the same time provide a reference for the spectral width setting of subsequent experiments)
Huang and Yanqin do not teach:
a pulse duration and a radio frequency power of the π/2 selective Gaussian pulse, 
a spectral width by a direct dimension, an intensity of the single directional encoding gradient, 
a first intensity and a second intensity of the two compensation gradients, 
action durations of the two compensation gradients, 
sampling points, and 
the single directional encoding gradient is applied simultaneously with the π/2 selective Gaussian pulse
However, Ye teaches:
a pulse duration and a radio frequency power of the π/2 selective Gaussian pulse (p [2] TE the duration of π/2 selective pulse with an excitation bandwidth of fbw centering at fctr; p [5] TE = 60.0 ms), 
a spectral width by a direct dimension (SW1 = 3.24 ppm), 
an intensity of the single directional encoding gradient (p [5] GE = 0.19 G/cm), 
a first intensity and a second intensity of the two compensation gradients (GP1, GP2, Fig 1a, par [5] . Areas (productions of amplitudes by durations) of gradients GP1 and GP2 were set as halves those of encoding and decoding gradients automatically in SECOT experiments.; In Fig 1a, GP1 has a bigger amplitude than GP2), 
action durations of the two compensation gradients (GP1, GP2, Fig 1a, p [5]; The durations of GP1 and GP2 are less than Δ), 
sampling points (par [5] ni the number of points in the F1 dimension), and 
the single directional encoding gradient (+GE, Fig 1a) is applied simultaneously with the π/2 selective Gaussian pulse (non-rectangular pulse π/2 at beginning of Fig 1a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang and Yanqin in view of Ye by having a pulse duration and a radio frequency power of the π/2 selective Gaussian pulse, a spectral width by a direct dimension, an intensity of the single directional encoding gradient, a first intensity and a second intensity of the two compensation gradients, action durations of the two compensation gradients, sampling points, and the single directional encoding gradient is applied simultaneously with the π/2 selective Gaussian pulse because this kind of pulse sequence contains short-term repeatability under inhomogeneous fields with high sensitivity with respect to the investigation of various chemical systems and provides quantitative and qualitative benefits as taught by Ye (p [10]).

Huang, Yanqin and Ye do not teach:
a sampling duration of each sampling of the reunion sampling module, 
an intensity of a decoding gradient, 
a repeated times 2N of the reunion sampling module, and sampling points, 
However, Bodenhausen teaches:
a sampling duration (τD, Fig 1A-C, 1E) of each sampling of the reunion sampling module (everything within the bracket that has nD in subscript, Fig 1A-C, 1E), 
an intensity of a decoding gradient (GD, Fig 1, par [0026] G.sub.D… decoding gradient; par [0032] G.sub.D = (2n.sub.E+1)G.sub.E), 
a repeated times 2N of the reunion sampling module (par [0037] Rows taken parallel to the horizontal .omega..sub.2 domain, showing a multiplet due to scalar couplings with a full width at half height of 3.5 Hz, for n.sub.D=64 (t.sub.2.sup.max=337 ms).), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang and Yanqin in view of Bodenhausen by having a sampling duration of each sampling of the reunion sampling module, an intensity of a decoding gradient, a repeated times 2N of the reunion sampling module, and sampling points because the decoding gradient cancels the effects of the inhomogeneities and repetitions of the decoding block extends schemes from one to two dimensions as taught by Bodenhausen (par [0032], [0034]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Frydman (US 7,944,206) in Figure 16A teaches a polychromatic π/2 pulse simultaneously pulsed with an encoding gradient pulse and then followed by some sampling time and a non-selective RF pulse.
Zhang et al. ("Reducing acquisition times in multidimensional NMR with a time-optimized Fourier encoding algorithm"; Pub. Date November 19, 2014; The Journal of Chemical Physics; Vol 141, 194201; pp 1-10; herein Zhang) teaches the generation of a polychromatic pulse by a Fourier encoding technique.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        11/13/2021

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868